BOYD, Chief Justice,
concurring in part, dissenting in part.
I concur in the Court’s approval of the proposed amendments to the Florida Rules of Criminal Procedure except that I would reject the amendment of Rule 3.390 regarding jury instructions. The former rule recognized the wisdom of the practice of informing the jury of one of the most telling indicators of a crime’s perceived severity— the maximum and minimum penalties prescribed by the legislature. The rule directing the trial judge to give such instructions upon request of either party is based upon case law and section 918.10, Florida Statutes (1983). I would continue this practice.